Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 21, 2014

                                      No. 04-14-00419-CV

                            IN THE INTEREST OF S.G., a child,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02259
                          Honorable Richard Garcia, Judge Presiding

                                         ORDER
         This is an appeal from a judgment terminating appellant’s parental rights. On July 28,
2014, appellant’s court-appointed appellate counsel filed a motion to withdraw and a brief
pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. See In re R. R., No. 04-03-00096-CV, 2003 WL 21157944
(Tex. App.–San Antonio, May 21, 2003, order) (holding that Anders procedures apply to appeals
from orders terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.–San
Antonio, Sept. 10, 2003, no pet.) (mem. op.). Counsel states he informed appellant of her right to
review the record and file her own brief. See id.; Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.
App.—San Antonio, July 23, 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.
App.—San Antonio 1996, no pet.). Counsel also provided appellant with an “Appellant’s
Motion for Pro Se Access to the Appellate Record.” The State has filed a notice waiving its right
to file a brief in this case unless appellant files a pro se brief.

        Appellant has not requested a copy of the appellate record. Therefore, appellant’s pro se
brief is due in this court no later than September 19, 2014.

       We order that the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court.

       We further order the clerk of this court to serve a copy of this order on appellant and all
counsel.
                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2014.

                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court